Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 28 April, 2021. After entry of the amendment claims 97-100 are pending in the instant application and currently under examination. 

37 C.F.R. § 1.98
	The information disclosure statements filed 16 February 2021, 28 April, 2021, 02 July, 2021, 22 July, 2021, 13 September, 2021, 08 November, 2021, 15 November, 2021, and 18 April, 2021, have been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 16 February, 2021, have been reviewed and are acceptable.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
Written Description
	Claims 97-110 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims are broadly directed toward a method of treating a subject for a critical or severe form of a disease involving hypercytokinemia, the method comprising: administering to the subject a CCR5/CCL5 interaction inhibitor. The disease may be of viral, bacterial, fungal, or parasitic origin. The claim breadth is considerable and is not directed toward any particular CCR5/CCL5 interaction inhibitory class (antibodies, peptidomimetics, small molecule inhibitors, trans-dominant mutants, nucleic acid-based inhibitors, etc.) or compound. The disclosure fails to describe the identification, characterization and utilization of any suitable CCL5 inhibitors. The disclosure fails to describe the identification, characterization, and utilization of a reasonable number of CCR5 inhibitors. A single CCR5-specific monoclonal antibody (mAb) was provided designated PRO 140 (or leronlimab). With the exception of PRO 140, the disclosure fails to describe any relevant structural information for other inhibitory compounds. The development of efficacious antivirals is an unpredictable and challenging process (Adedeji et al., 2013; Basu et al., 2015; Reynolds and Marzi, 2017; Kandeel et al., 2020). The disclosure also fails to demonstrate the relevance between CCR5/CCL5 binding and cytokine storms that occur in any given bacterial, viral, fungal, or parasitic infection. Hypercytokinemia is a complex and poorly understood multifactorial process involving multiple cytokines/chemokines. Many of these infections do not display elevated levels of CCL5 despite displaying hypercytokinemia (Carrol et al., 2000; John et al., 2006; Sun et al., 2012; Reddy et al., 2014; Papa et al., 2016). Thus, it is not readily manifest how inhibiting CCR5/CCL5 binding interactions would provide a therapeutic benefit.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claimed invention is not adequately described.

Scope of Enablement
Claims 97-110 are rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The disclosure describes the administration of a single highly specific immunological reagent for the treatment of hypercytokinemia in severe COVID-19 patients. In particular the anti-CCR5 monoclonal antibody (mAb) PRO-140 (leronlimab) was administered to patients with severe COVID-19. Patients displayed an improved clinical outcome during treatment. Amendment of the claim language to identify the specific inhibitor (PRO-140) administered and the infectious agent (SARS-CoV-2) responsible for the aberrant cytokine profile would be acceptable. However, the claims are not enabled for the full claim breadth currently sought. 
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations.
1)	The claim breadth is considerable and is not directed toward any particular CCR5/CCL5 interaction inhibitory class (antibodies, peptidomimetics, small molecule inhibitors, trans-dominant mutants, nucleic acid-based inhibitors, etc.) or compound. The disclosure fails to provide adequate guidance pertaining to the molecular determinants modulating CCR5/CCL5 binding interactions and those portions of CCR5 and/or CCL5 that should be targeted for antiviral development.
2)	The disclosure fails to provide adequate guidance pertaining to the identification, characterization and utilization of suitable CCL5 inhibitors. CCL5 is a 91 amino acid protein and has the following amino acid sequence: MKVSAAALAV ILIATALCAP ASASPYSSDT TPCCFAYIAR PLPRAHIKEY FYTSGKCSNP AVVFVTRKNR QVCANPEKKW VREYINSLEM S. However the disclosure fails to identify any suitable regions that should be targeted for drug development.
3)	The disclosure fails to describe the identification, characterization, and utilization of a reasonable number of CCR5 inhibitors. A single CCR5-specific monoclonal antibody (mAb) was provided designated PRO 140 (or leronlimab). With the exception of PRO 140, the disclosure fails to describe any relevant structural information for other inhibitory compounds. CCR5 is a 352 amino acid protein and has the following amino acid sequence: MDYQVSSPIY DINYYTSEPC QKINVKQIAA RLLPPLYSLV FIFGFVGNML VILILINCKR LKSMTDIYLL NLAISDLFFL LTVPFWAHYA AAQWDFGNTM CQLLTGLYFI GFFSGIFFII LLTIDRYLAV VHAVFALKAR TVTFGVVTSV ITWVVAVFAS LPGIIFTRSQ KEGLHYTCSS HFPYSQYQFW KNFQTLKIVI LGLVLPLLVM VICYSGILKT LLRCRNEKKR HRAVRLIFTI MIVYFLFWAP YNIVLLLNTF QEFFGLNNCS SSNRLDQAMQ VTETLGMTHC CINPIIYAFV GEKFRNYLLV FFQKHIAKRF CKCCSIFQQE APERASSVYT RSTGEQEISV GL. However, the disclosure fails to identify any suitable regions that should be targeted for drug development.
4)	The disclosure fails to provide a strong correlation between CCL5 levels and hypercytokinemia in a variety of different viral, bacterial, fungal, and parasitic infections. Hypercytokinemia is a complex and poorly understood multifactorial process involving multiple cytokines/chemokines. Many of these infections do not display elevated levels of CCL5 despite displaying hypercytokinemia (Carrol et al., 2000; John et al., 2006; Sun et al., 2012; Reddy et al., 2014; Papa et al., 2016). Thus, it is not readily manifest how inhibiting CCR5/CCL5 binding interactions would provide a therapeutic benefit.
5)	The disclosure fails to provide a reasonable number of working embodiments. A single CCR5-specific monoclonal antibody (mAb) was provided designated PRO 140 (or leronlimab). With the exception of PRO 140, the disclosure fails to describe any relevant structural information for other inhibitory compounds. Considering the claim breadth and unpredictability associated with antiviral development, additional working embodiments would be required.
6)	The development of efficacious antivirals is an unpredictable and challenging process (Adedeji et al., 2013; Basu et al., 2015; Reynolds and Marzi, 2017; Kandeel et al., 2020). Despite considerable research effort, many viral infections have very limited, if any, treatment options.
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claimed invention is not enabled for the full breadth of protection desired. 

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 97-100 and 104-107 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 11,045,546 B1 (Kelly et al., issued 29 June, 2021, with an effective filing date of 30 March, 2020; hereinafter referred to as “the ‘546 patent”) in view of Channappanavar and Perlman (2017). The claims of the instant application are broadly directed toward a method of treating a subject for a critical or severe form of a disease involving hypercytokinemia, the method comprising: administering to the subject a CCR5/CCL5 interaction inhibitor to treat the subject for critical or severe form of the disease involving hypercytokinemia (claim 97). Claim 98 references a disease wherein overproduction of immune cells and pro-inflammatory cytokines occurs in the lungs of said subject. Claims 99 and 106 reference inflammatory diseases such as systemic inflammatory response syndrome. Claims 100, 104, and 105 reference viral infections (e.g., coronavirus). Claim 107 requires a CCR5 antagonist.
The claims of the ‘546 patent reference a method for facilitating normalization of the CD4 T cell/CD8 T cell ratio in a subject infected with SARS-CoV-2, comprising administering a therapeutically effective amount of a CCR5 binding agent to the subject, wherein the CCR5 binding agent is anti-CCR5 antibody leronlimab or a binding fragment thereof and wherein the normal CD4 T cell/CD8 T cell ratio ranges from 0.9 to 1.9 (claim 1) or a method for increasing CD8 T cell frequency in a subject infected with SARS-CoV-2, comprising administering to the subject a therapeutically effective amount of leronlimab or an antigen binding fragment thereof (claim 12). Claims 2-12 provide the structure of the antibody (claim 4), regimen details (claims 3 and 5-7), CD4/CD8 T cell determination methods (2) and additional clinical sequelae (8-12). This patent discloses the same active method steps as the instant application-mainly the administration of a CCR5/CCL5 interaction inhibitor (leronlimab) to a subject infected with a coronavirus (SARS-CoV-2). Although the claims do not directly recite administering leronlimab to address the hypercytokinemia associated with SARS-CoV-2 infections, nevertheless, Channappanavar and Perlman (2017) clearly demonstrate that highly pathogenic human coronavirus (e.g., SARS-CoV and MERS-CoV) infection is frequently associated with hypercytokinemia and severe immunopathology in the lung. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer leronlimab, as provided in the ‘546 patent, to patients infected with pathogenic forms of human coronaviruses who are suffering from severe or critical forms of disease induced by hypercytokinemia, as taught by Channappanavar and Perlman (2017). One of ordinary skill in the art would have reasonably expected that administration of leronlimab to this patient population would have beneficial results.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 97-100 and 104-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 103-110 of copending Application No. 16/932,636. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are broadly directed toward a method of treating a subject for a critical or severe form of a disease involving hypercytokinemia, the method comprising: administering to the subject a CCR5/CCL5 interaction inhibitor to treat the subject for critical or severe form of the disease involving hypercytokinemia (claim 97). Claim 98 references a disease wherein overproduction of immune cells and pro-inflammatory cytokines occurs in the lungs of said subject. Claims 99 and 106 reference inflammatory diseases such as systemic inflammatory response syndrome. Claims 100, 104, and 105 reference viral infections (e.g., coronavirus). Claim 107 requires a CCR5 antagonist.
	The claims of ‘636 application reference a method of treatinq a subject for a critical or severe form of a disease involvinq hypercytokinemia caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2), the method comprisinq: (a) determining the level of CCL5/RANTES in a test sample obtained from the subject, and (b) administerinq to the subiect leronlimab (PRO-140) to treat the subiect for the critical or severe form of the disease involvinq hypercytokinemia caused by SARS-CoV-2. Additional claim limitations are directed toward the detection method set forth in step (a). The claims of the ‘636 application fall within the scope of the instantly claimed invention. Specifically, a method for treating a subject (SARS-CoV-2-infected) with a critical or severe form of a disease (severe acute respiratory syndrome) encompassing hypercytokinemia comprising administering a CCR5/CCL5 interaction inhibitor (CCR5 antagonist, leronlimab). Thus, the claims of the ‘636 application anticipate the instantly claimed invention.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 97-100 and 104-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 19 of U.S. Patent No. 11,045,546 B1 (Kelly et al., issued 29 June, 2021, with an effective filing date of 30 March, 2020; hereinafter referred to as “the ‘546 patent”) in view of Channappanavar and Perlman (2017). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are broadly directed toward a method of treating a subject for a critical or severe form of a disease involving hypercytokinemia, the method comprising: administering to the subject a CCR5/CCL5 interaction inhibitor to treat the subject for critical or severe form of the disease involving hypercytokinemia (claim 97). Claim 98 references a disease wherein overproduction of immune cells and pro-inflammatory cytokines occurs in the lungs of said subject. Claims 99 and 106 reference inflammatory diseases such as systemic inflammatory response syndrome. Claims 100, 104, and 105 reference viral infections (e.g., coronavirus). Claim 107 requires a CCR5 antagonist.
	The claims of the ‘546 patent reference a method for facilitating normalization of the CD4 T cell/CD8 T cell ratio in a subject infected with SARS-CoV-2, comprising administering a therapeutically effective amount of a CCR5 binding agent to the subject, wherein the CCR5 binding agent is anti-CCR5 antibody leronlimab or a binding fragment thereof and wherein the normal CD4 T cell/CD8 T cell ratio ranges from 0.9 to 1.9 (claim 1) or a method for increasing CD8 T cell frequency in a subject infected with SARS-CoV-2, comprising administering to the subject a therapeutically effective amount of leronlimab or an antigen binding fragment thereof (claim 12). Claims 2-12 provide the structure of the antibody (claim 4), regimen details (claims 3 and 5-7), CD4/CD8 T cell determination methods (2) and additional clinical sequelae (8-12). This patent discloses the same active method steps as the instant application-mainly the administration of a CCR5/CCL5 interaction inhibitor (leronlimab) to a subject infected with a coronavirus (SARS-CoV-2). Although the claims do not directly recite administering leronlimab to address the hypercytokinemia associated with SARS-CoV-2 infections, nevertheless, Channappanavar and Perlman (2017) clearly demonstrate that highly pathogenic human coronavirus (e.g., SARS-CoV and MERS-CoV) infection is frequently associated with hypercytokinemia and severe immunopathology in the lung. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer leronlimab, as provided in the ‘546 patent, to patients infected with pathogenic forms of human coronaviruses who are suffering from severe or critical forms of disease induced by hypercytokinemia, as taught by Channappanavar and Perlman (2017). One of ordinary skill in the art would have reasonably expected that administration of leronlimab to this patient population would have beneficial results.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Thursday from 10:30 AM to 9:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.
Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                                01 June, 2022